Citation Nr: 1745063	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  16-00 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for high blood pressure (HBP).

4.  Entitlement to service connection for HBP.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1954 to August 1956.

In a July 1996 rating decision, and later by the Board of Veterans' Appeals (Board) in May 1999, the Veteran was denied entitlement to service connection for a back disability and for HBP.  This case now before the Board stems from the appeal of a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's request to reopen the issues of entitlement to service connection for HPB and for a low back disorder.

The Board observes that the record is unclear whether the Veteran wishes to pursue the issue of entitlement to service connection for a pulmonary disorder, to include COPD.  The November 2015 statement of the case (SOC) included this issue, however, the December 2015 substantive appeal (VA Form 9) does not appear to indicate a desire to appeal the issue to the Board.  Specifically, while on his VA Form 9 the Veteran marked the indicator box for "all of the issues listed on the statement of the case," in written argument contained in the substantive appeal, the Veteran wrote that the document pertained only to his back and blood pressure claims.  See December 2015 VA Form 9 ("S/C For Lumbar Spine...S/C for HBP...S/C Lumbar Spine with Radiation to the legs.")  Thereafter, the RO did not certify the pulmonary disorder issue to the Board.  See April 2017 VA Form 8.  Although the existence of a VA Form 8 (Certification of Appeal) does not confer or deprive the Board of jurisdiction, but rather is a signal that the Veterans Benefit Administration has completed any action regarding those issues, the Board finds that the record as it currently stands does not clearly delineate whether proper jurisdiction exists as to the pulmonary issue.  This may be clarified when the other issues are in remand status.  

The issues of entitlement to service connection on the merits for a low back disorder and HBP are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  Entitlement to service connection for a low back disorder was denied by the RO in a July 1996 rating decision and by the Board in a May 1999 decision, and the Veteran did not appeal the Board's decision further, thus it is final.

2.  Evidence added to record since the May 1999 Board decision is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.

3.  Entitlement to service connection for HBP was denied by the RO in a July 1996 rating decision and by the Board in a May 1999 decision, and the Veteran did not appeal the Board's decision further, thus it is final.

4.  Evidence added to record since the May 1999 Board decision is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for HBP.


CONCLUSIONS OF LAW

1.  The May 1999 Board decision that denied entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016).

2.  The evidence received since the May 1999 Board decision is new and material, and the claim for service connection for a low back disorder, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The May 1999 Board decision that denied entitlement to service connection for HBP is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016).

4.  The evidence received since the May 1999 Board decision is new and material, and the claim for service connection for HBP, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Veteran seeks to reopen his previously denied claims of entitlement for service connection for a low back disorder and for HBP.

Generally, a claim which has been denied in a final decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (b), 7105(c).  However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In the May 1999 Board decision, service connection for the claimed disabilities was denied because the evidence of record did not demonstrate the existence of current disabilities.  

The evidence received since May 1999 and relevant to reopening the claims include medical evidence showing current diagnoses of a lumbar spine disability and of hypertension.  See March 2014 Centro Imagenes Del Noreste MRI ("Impression: Degenerative Arthritic Changes and Degenerative Disc Disease"); June 2008 VAMC Primary Care note ("Problem list...Hypertension (HTN)").

Presuming credibility, this newly submitted evidence shows the Veteran has HTN and a current spinal disability.  As a result, the Board finds that this evidence is new and material, because it is neither cumulative nor redundant, relates to an unestablished fact, and raises the possibility of substantiating the claim.  Accordingly, the claim of service connection a low back disorder is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for high blood pressure; to this extent, the appeal is granted.


REMAND

The claims for entitlement to service connection for HBP and for a low back disorder have been reopened.  

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran has not been provided an examination in connection with his HBP or low back claims.  The evidence of the presence of the claimed disabilities and service treatment records that appear to indicate that he was treated for a "sore back" in September 1955, and he had a seemingly elevated blood pressure reading (124/84) upon his discharge in 1956, triggers the requirement to examine the Veteran and obtain a medical opinion concerning the relationship between current disability and service.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

Furthermore, a review of the record indicates the existence of potentially outstanding VA medical treatment records that are possibly relevant to the Veteran's claim.  Despite the Veteran having indicated that he has received care at the San Juan VA medical center (VAMC) for the claimed conditions since "1960", there are only twenty-three pages of documentation from this facility associated with the record, and the materials are dated between 2003 and 2008.  See May 2013 VA Form 21-4142.  As the record does not reflect that any effort has been made to procure these potentially outstanding records, upon remand the RO should undertake such action, and properly document all attempts, if necessary.  In addition, the claims file contains treatment records from various private providers dated between 2005 and 2014.  Upon remand, the RO should assist the Veteran with the procurement of unassociated and relevant private medical records, should any exist.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any and all non-duplicative VA medical center treatment records, to include all San Juan, Puerto Rico based VA medical centers between 1960 to the present.

All attempts to procure these records must be documented and associated with the claims file, including any negative responses.

2.  Ask the Veteran to provide a release for relevant records of treatment from any private facilities he frequented for his HBP or low back.  If he provides the necessary releases assist him in obtaining the records identified following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Following the completion of the prior directives, schedule the Veteran for a VA examination to ascertain the nature and etiology of his current low back disability.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs (9/55-sore back) and the Veteran's lay statements.

The VA examiner should provide a medical opinion addressing whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current low back disorder that is causally or etiologically due to service, to include a discussion of the documented in-service lower back complaints.

4.  Schedule the Veteran for a VA examinations to ascertain the nature and etiology of the Veteran's current hypertension.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs and the Veteran's lay statements.

The VA examiner should provide a medical opinion addressing whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current high blood pressure/hypertension is causally or etiologically due to service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


